Citation Nr: 0104768	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  00-00 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

The propriety of the initial 30 rating assigned for the 
veteran's service-connected post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1999 rating decision by the Columbia RO.  
In January 2001, the veteran testified, via videoconference, 
before the undersigned Board Member.   


REMAND

Initially, the Board notes that in March 1999, the RO granted 
service connection for PTSD and assigned a 30 percent rating 
for that disability, effective August 17, 1995.  The veteran 
appealed the assigned rating to the Board.  In light of the 
decision by United States Court of Appeals for Veterans 
Claims (formerly, the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) in the case Fenderson v. 
West, 12 Vet. App. 119 (1999), the Board has characterized 
the issue as one involving the propriety of the initial 
evaluation assigned.  According to Fenderson, "at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" rating."  Thus, VA must consider not 
only the propriety of the initial evaluation assigned, but 
also whether any higher rating is warranted at any time since 
the effective date of grant of service connection.  

In this case, at the time of his January 2001 Board hearing, 
the veteran, his representative, and his wife asserted that 
his PTSD has worsened and that he has more severe and 
frequent symptoms of this disorder, to include memory loss.  
The veteran indicated that he attends weekly PTSD sessions 
and sees a VA examiner quarterly.  

A review of the medical record does not show that all of the 
veteran's treatment records from the VA Medical Center (VAMC) 
in Columbia, South Carolina, have been obtained.  The Board 
is not reasonably certain that these recent VA records do not 
exist or that efforts to obtain them would be futile.  
Furthermore, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The Board notes that 
such treatment records, especially since they might contain 
clinical findings, diagnostic study results and/or 
conclusions that might be pertinent to the disposition of 
this claim. 

In addition, the veteran submitted a July 2000 treatment 
report which reflected a Global Assessment of Functioning 
(GAF) scale score (that was worse than the score assigned in 
conjunction with his last VA examination in March 2000; this 
suggests that the disability may have worsened.  Moreover, it 
does not appear that the RO had considered the additional 
evidence, and neither the veteran nor his representative 
waived in writing or at the hearing initial RO jurisdiction 
of this evidence.  

In view of the foregoing, the Board finds that all treatment 
records of the veteran from the Columbia VAMC (as well from 
any other source or facility identified by the veteran).  
After all available pertinent medical records have been 
obtained, the veteran should be afforded a current VA 
psychiatric examination.  The Board also emphasizes to the 
veteran that the information to be obtained on VA examination 
is vitally important to resolving the issues on appeal; 
hence, any failure to report to a scheduled examination, 
without good cause, may well result in a denial of the claim.  
See 38 C.F.R. § 3.655 (2000).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

The Board also points out that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which, among other things, redefines the 
obligations of VA with respect to the duty to assist.  
Therefore, on remand, the RO should not only ensure that all 
requested development has been undertaken, but that all 
development and notification requirements of the Act are 
complied with.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The RO should obtain and associate 
with the claims file all outstanding 
pertinent medical records, particularly 
from the Columbia VAMC, as well as from 
any other source or facility identified 
by the veteran.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also, and the RO should 
afford him an opportunity to do so before 
arranging for the veteran to undergo 
medical examination.  

2.  After associating with the claims 
file all additional records received 
pursuant to the above-requested 
development, the RO  should arrange for 
the veteran to under go veteran should be 
scheduled for a VA psychiatric 
examination to assess the nature and 
severity of his post-traumatic stress 
disorder.  The veteran's entire claims 
file, to include all additional evidence 
received, and a complete copy of this 
REMAND, must be made available to and be 
reviewed by the psychiatrist designated 
to examine the veteran.  Any and all 
indicated studies and tests that are 
deemed necessary by the examiner, to 
include psychological testing, should be 
accomplished, and all clinical findings 
should be reported, in detail.  Regarding 
the latter, the examiner should 
specifically render findings with respect 
to the existence and extent of memory 
loss; depressed mood; anxiety; panic 
attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The examiner also should 
render a multi-axial diagnosis, including 
assignment of a GAF score.  If more than 
one psychiatric disorder is diagnosed, 
the examiner should indicate whether it 
is possible to distinguish the symptoms 
and effect of nonservice-connected 
disability from service-connected 
disability (PTSD); and, if so the 
percentage or portion of the score 
representing impairment due to the 
service-connected PTSD.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider the veteran's claim for a 
higher rating for PTSD in light of all 
pertinent evidence of record and legal 
authority, to specifically include that 
cited to herein.  In adjudicating the 
claim, the RO take into consideration the 
propriety of the initial evaluation 
assigned, as well as whether any higher 
evaluation is warranted at any stage 
since the effective date of the grant of 
service connection, consistent with the 
Fenderson case, cited to above.  The RO 
must provide adequate reasons and bases 
for its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that were noted in the REMAND.

6.  If the benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
supplemental statement of the case which 
includes citation to and discussion of 
all of the evidence of record, and given 
an opportunity to submit written or other 
argument in response thereto before his 
claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




